                                           THE MARKS LAW FIRM, P.C.

                                                     March 27, 2020

              Via ECF
              Honorable Jesse M. Furman
              United States District Judge
              United States Courthouse
              40 Foley Square, Courtroom 1105
              New York, New York 10007


                             RE:     Eric Rogers v. Curry Express 1 Corp et al
                                     Docket: 1:19-cv-8978-JMF


              Dear Judge Furman,

                     Plaintiff respectfully request an adjournment of the Initial Conference scheduled for April
              2, 2020.

                      In accordance with current government and health officials recommendation to self-
              isolate and the temporary closing of many businesses, Plaintiff believes an adjournment of the
              currently scheduled conference is appropriate. Further, Defendants have failed to appear, answer
              or otherwise move in the action and Plaintiff may move for default. Therefore, Plaintiff requests
              additional time to determine how to proceed in this case. This is the first request of its kind since
              Plaintiff amended the complaint.

                         We thank you and the Court for its time and consideration on this matter.
The initial conference scheduled for April 2, 2020, is adjourned
sine die. Within one week of the date of this Order, Plaintiff
shall file a letter indicating whether he intends to move for default
judgment or otherwise proceed with the case. The Clerk of Court is
directed to terminate ECF No. 26. SO ORDERED.                               Respectfully Submitted,

                                                                          The Marks Law Firm, P.C.




                              March 27, 2020                        By:
                                                                              Bradly G. Marks




                                     175 Varick Street, 3rd FL, New York, New York 10014
                               T: (646) 770 – 3775, F: (646) 867 – 2639, brad@markslawpc.com
                                                    www.markslawpc.com
